DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of Group II, claims 8-19, drawn to an isolated cells comprising a nuclease, in the paper of 1/11/2022, is acknowledged.  Applicant's election of Species (2) “insertion after amino acid residue 162 with “KSEAAAR”, in the paper of 1/11/2022, is acknowledged.  A telephone call was made to applicants representative, Antoinette Konski, on 2/8/2022, in which she confirmed the above election and confirmed that the elected species (2) was equivalent to “an amino acid sequence QLVKSKEAAAR (aa158 to 169 of SEQ ID NO:4)” of applicants newly amended claim 8.
Claims 1-7, 17, 18 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is n10ot a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  

Claim Objections
Claim 11 and 19 are objected to because of the following informalities: 
Claim 11 recites “an isolated cell according to claim 8”, which should be “the isolated cell according to claim 8”.  
Claim 19 comprises non-elected subject matter (i.e. a polynucleotide) .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “A fusion protein of the isolated cell of claim 8” which is indefinite in that it is confusing and unclear.  This recitation should be “The isolated cell of claim 8”.
Claim 19 recites “a fusion protein of claim 16” which is indefinite in that it is confusing and unclear.  Claim 16 while drawn to a “fusion protein” should be drawn to “The isolated cell” (see above rejection).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 8-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,822,599. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 10,822,599 drawn to polynucleotide encoding a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site;  and a FokI cleavage domain, wherein the FokI cleavage domain comprises a substitution of amino acid residues 161 and 162 of SEQ ID NO:1 with an amino acid sequence EAAAR (SEQ ID NO:5) or an insertion after amino acid residue 162 of SEQ ID NO:1 of an amino acid sequence KSEAAAR (SEQ ID NO:6) and cells comprising said polynucleotide make obvious a claims 8-16 and 19 drawn to a isolated cell comprising a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site; and a FokI cleavage domain or half-domain, wherein the FokI cleavage domain or half-domain comprises an N-terminal region comprising an amino acid sequence QLVKSKSEAAAR (aa 158 to aa 169 of SEQ ID NO:4) and a kit comprising said cell.

	Claims 8-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 12 of U.S. Patent No. 9,394,531. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 12 of U.S. Patent No. 9,394,531 drawn to a fusion protein comprising from N-terminus to C-terminus: a DNA-binding domain that binds to a nucleotide target site;  a ZC linker (SEQ ID NO:2); and a FokI cleavage domain, wherein the FokI cleavage domain comprises the sequence shown in residues 158 to 356 of SEQ ID NO:3 or residues 158 to 360 of SEQ ID NO:4 anticipate claims 8-16 and 19 drawn to a isolated cell comprising a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site; and a FokI cleavage domain or half-domain, wherein the FokI cleavage domain or half-domain comprises an N-terminal region comprising an amino acid sequence QLVKSKSEAAAR (aa 158 to aa 169 of SEQ ID NO:4) and a kit comprising said cell.

	Claims 8-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,982,245. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 9,982,245, drawn to a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site;  and a FokI cleavage domain, wherein the Fokl cleavage domain comprises a substitution of amino acid residues 161 and 162 of SEQ ID NO:1 with an amino acid sequence EAAAR (SEQ ID NO:5) or an insertion after amino acid residue 162 of SEQ ID NO:1 of an amino acid sequence .

Remarks
	No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






rgh
2/8/2022


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652